United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, HIGHLAND HILLS
STATION, Dallas, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1098
Issued: October 26, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 20, 2016 appellant filed a timely appeal from a May 13, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 In the May 13, 2016
decision, an OWCP hearing representative affirmed a November 12, 2015 decision that denied a
request for authorization of an Ergo adjustable base bed with Tempur-pedic mattress and pillow.
OWCP accepted that on August 23, 2010 appellant sustained brachial neuritis or
radiculitis; lumbar sprain; major depression, recurrent episode; chronic pain syndrome; cervical
spinal stenosis; and impotence of organic origin.2 Appellant stopped work and was placed on the
periodic compensation rolls. In August 2013 Dr. Ronnie D. Shade, an attending Board-certified
orthopedic surgeon, requested authorization for a queen-size bed. In an April 18, 2014 letter of
medical necessity, Dr. Shade recommended an Ergo adjustable base bed with Tempur-pedic
mattress. On May 13, 2014 Dr. Ronald Blum, a Board-certified orthopedic surgeon and OWCP
medical adviser, reviewed the record and concluded that the requested equipment was not
1

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R.
§ 501.5(b). By order dated September 8, 2017, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for
Oral Argument, Docket No. 17-1098 (issued September 8, 2017).
2

On October 24, 2012 appellant had an authorized anterior cervical discectomy.

medically necessary. Dr. Shade continued to request authorization for the bed. In a June 11,
2014 decision, OWCP denied authorization for the requested bed and mattress. After a timely
hearing request, on December 17, 2014an OWCP hearing representative found a conflict in
medical evidence between Dr. Shade and Dr. Blum and remanded the case to OWCP to obtain an
impartial evaluation regarding the need for the recommended bed/mattress. OWCP referred
appellant to Dr. Dale R. Allen, a Board-certified orthopedic surgeon, for an impartial evaluation.
In a June 11, 2015 report, Dr. Allen opined that, while the requested items would give appellant
some subjective pain relief, it would not be considered likely to cure or lessen his need for
compensation or give him any long-term benefit or relief of the symptoms caused by the workrelated injury. In a November 12, 2015 decision, OWCP denied authorization for the Ergo
adjustable base bed with Tempur-pedic mattress and pillow.
After a timely hearing request, a hearing was held on March 17, 2016. The hearing
transcript indicates that appellant submitted a February 25, 2016 letter of medical necessity from
Dr. Shade which the hearing representative indicated was being placed in the record as Exhibit 1.
The hearing representative and appellant discussed the report at the hearing. By decision dated
May 13, 2016, an OWCP hearing representative affirmed the November 12, 2015 decision. She
discussed both Dr. Allen’s June 11, 2015 report and the report of Dr. Shade dated February 25,
2016, submitted by appellant at the March 17, 2016 hearing. The hearing representative
specifically described elements of Dr. Shade’s report.
The Board finds that the case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written
record, which may include forms, reports, letters, and other evidence of various types such as
photographs, videotapes or drawings.3 Evidence may not be incorporated by reference, and
evidence from another claimant’s case file may not be used.4 All evidence that forms the basis
of a decision must be in that claimant’s case record.5
The hearing representative’s May 13, 2016 decision referenced a February 25, 2016 letter
of medical necessity that appellant submitted at the March 17, 2016 hearing and was placed into
evidence by OWCP’s hearing representative as Exhibit 1. She relied on this medical evidence in
denying appellant’s request for authorization of the requested items. This report is not found in
the case record before the Board in this appeal. Due to this oversight, the Board is not in a
position to make an informed decision regarding appellant’s request for authorization.6
As the record lacks sufficient evidence for the Board to render an informed decision, the
case shall be remanded to OWCP for further development. As noted, all evidence that forms the

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
4

Id.

5

Id.

6

See L.W., Docket No. 17-0526 (issued May 12, 2017).

2

basis of a decision must be included in the case record.7 After OWCP has developed the record
consistent with the above-noted directive, it shall issue a de novo decision regarding appellant’s
request for authorization of an Ergo adjustable bed base with Tempur-pedic mattress and pillow.
IT IS HEREBY ORDERED THAT the May 13, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: October 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

Supra note 3.

3

